DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (US 2014/0118639) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797).
	As to claim 1, Matsushima discloses in figures 4 and 11A: a display device comprising a pixel, wherein the pixel comprises a plurality of subpixels (see paragraphs [0110]-[0111], figure 11A), wherein each of the subpixels comprises a display region PA, wherein the display device comprises, a first common electrode 32, a second common electrode 22, and a liquid crystal layer 30.  Matsushima further discloses in figure 4 that the second common electrode 22 includes an opening in the display region of the subpixel, wherein the width of the opening is greater than or equal to the thickness of the liquid crystal layer divided by two (d/2) and narrower than a width of the subpixel (equivalent to the width of the pixel electrode 31).

Matsushima does not disclose that the distance between the openings of two adjacent subpixels is greater than or equal to 1.2 times the thickness of the liquid crystal layer (1.2d) and less than or equal to 2.4 times the thickness of the liquid crystal layer (2.4d).  Kimura teaches in paragraph [0007] that in a high definition display device having 300 ppi or more, the black matrix needs to have a line width of 4 µm or less.  The line width of the black matrix is equivalent to the distance between the openings of two adjacent subpixels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Matsushima such that the distance between the openings of two adjacent subpixels is 4 µm or less in order to achieve a high definition display device having 300 ppi or more as taught by Kimura.  A distance between the openings of two adjacent subpixels of 4 µm is greater than or equal to 1.2d and less than or equal to 2.4d when the thickness of the liquid crystal layer (d) is 2.0 to 3.0 µm as discussed above.
	As to claim 2, Matsushima in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Matsushima 
	As to claim 3, Matsushima in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Matsushima further discloses that the liquid crystal included in the liquid crystal layer 30 has a negative dielectric anisotropy.  See paragraph [0116].
As to claim 7, Matsushima in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Matsushima further discloses in figure 1, an electronic apparatus 200 comprising a display device and an integrated circuit.  See paragraphs [0049]-[0053].
As to claim 8, Matsushima in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 7.  Matsushima further discloses a module comprising a digital camera.  See paragraph [0053].
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (US 2014/0118639) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797) as applied to claim 1 above, and further in view of Xiong (US 2016/0178971).
Matsushima in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Matsushima further discloses in figures 4 and 11A and paragraph [0112], a pixel electrode 31, a TFT part 43 (thin film transistor) which includes a TFT element (semiconductor layer), wherein the pixel electrode is connected to the TFT part.  Matsushima does not disclose that the semiconductor layer includes an oxide semiconductor in a channel formation region that .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (US 2014/0118639) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797) as applied to claim 1 above, and further in view of Fujita (US 2007/0225096).
	Matsushima in view of Nakamura and Kimura discloses all of the elements of the claimed invention discussed above regarding claim 1.  Matsushima further discloses in figure 11A, a scan line 41 and a signal line 42, wherein a direction in which the scan line extends intersects with a direction in which the signal line extends.  Matsushima does not disclose that the plurality of subpixels exhibiting the same color are aligned in a direction intersecting with the direction in which the signal line extends.  However, this was a common and conventional arrangement as evidenced by Fujita in figure 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Matsushima so that the plurality of subpixels exhibiting the same color are aligned in a direction intersecting with the direction in .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa (US 2015/0309376) in view of Nakamura (US 2009/0122242) and Kimura et al. (US 2016/0363797).
	As to claim 1, Hirosawa discloses in figure 5: a display device comprising a pixel, wherein the pixel comprises a plurality of subpixels, wherein each of the subpixels comprises a display region AP, wherein the display device comprises, a first common electrode CE2, a second common electrode CE3, and a liquid crystal layer LQ.  Hirosawa further discloses in figure 5 that the second common electrode CE3 includes an opening in the display region of the subpixel, wherein the width of the opening is greater than or equal to the thickness of the liquid crystal layer divided by two (d/2) and narrower than a width of the subpixel AP  Hirosawa further discloses in figure 5 that the first common electrode CE2 includes an opening in the display region of the subpixel, wherein in a cross-sectional view of the display device, the opening in the second common electrode CE3 overlaps with the opening in the first common electrode CE2.
	Hirosawa does not disclose that a thickness of the liquid crystal layer is greater than or equal to 1.5 µm and less than or equal to 3 µm.  Nakamura teaches in paragraph [0250], providing a liquid crystal layer having a thickness of 2.0 to 3.0 µm in order to obtain a high response speed and a high contrast ratio.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirosawa by providing a liquid crystal layer having a thickness of 2.0 
Hirosawa does not disclose that the distance between the openings of two adjacent subpixels is greater than or equal to 1.2 times the thickness of the liquid crystal layer (1.2d) and less than or equal to 2.4 times the thickness of the liquid crystal layer (2.4d).  Kimura teaches in paragraph [0007] that in a high definition display device having 300 ppi or more, the black matrix needs to have a line width of 4 µm or less.  The line width of the black matrix is equivalent to the distance between the openings of two adjacent subpixels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hirosawa such that the distance between the openings of two adjacent subpixels is 4 µm or less in order to achieve a high definition display device having 300 ppi or more as taught by Kimura.  A distance between the openings of two adjacent subpixels of 4 µm is greater than or equal to 1.2d and less than or equal to 2.4d when the thickness of the liquid crystal layer (d) is 2.0 to 3.0 µm as discussed above.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 10, wherein in a cross-sectional view of the display .
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 11, wherein in a cross-sectional view of the display device, the width of the opening in the second common electrode is smaller than a width of the opening in the first common electrode.
Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.
Applicant argues that because figure 4 of Matsushima is not to scale, it cannot be relied upon to teach the proportionality of various elements shown in the figure.  However, the rejection does not require precise proportionality, but instead relies on figure 4 correctly depicting, as would be interpreted by those of ordinary skill, that the width of the subpixel aperture is significantly greater than the thickness of the liquid crystal layer such that the width of the subpixel aperture is greater than or equal to half the thickness of the liquid crystal layer.  Furthermore, the obviousness of this is also implied by the teachings of Nakamura and Kimura.  Nakamura teaches a liquid crystal layer having a thickness of 2 to 3 µm.  Kimura teaches a black matrix having a line width of 4 µm.  This would require a subpixel aperture of much greater than 4 µm in order to achieve acceptable aperture ratio.  Therefore, based on the combined teachings of Matsushima, Nakamura and Kimura, a subpixel aperture having a width greater than or 
Applicant argues that Nakamura’s teaching of a liquid crystal thickness of 2 to 3 µm and Kimura’s teaching of a black matrix having a line width of 4 µm or less does not establish that a distance between openings of two adjacent subpixels is greater than or equal to 1.2d and less than or equal to 2.4d.  However, this is clearly established by the following:
1) The line width of the black matrix is equivalent to the distance between openings of two adjacent subpixels
2) The value of 1.2d based on Nakamura’s teaching is between 2.4 µm (1.2*2.0) and 3.6 µm (1.2*3.0)
3) The value of 2.4d based on Nakamura’s teaching is between 4.8 µm (2.4*2.0) and 7.2 µm (2.4*3.0)
4) A line width of 4 µm is clearly greater than or equal to 1.2d and less than or equal to 2.4d as recited in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DAVID Y CHUNG/Examiner, Art Unit 2871                      

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871